17‐769‐cv 
     Obsession Sports Bar & Grill, et al. v. City of Rochester 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                             
                                               SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL. 
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  20th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          CHRISTINA REISS, 
10                                  Chief District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         OBSESSION SPORTS BAR & GRILL, INC., JOAN 
13         C. ORTIZ, 
14    
15                          Plaintiffs‐Appellants, 
16                                   
17                                  v.                                               No. 17‐769‐cv 
18                                   
19         CITY OF ROCHESTER,   
20    
21                          Defendant‐Appellee. 
22         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23          


     * Chief Judge Christina Reiss, of the United States District Court for the District of 
     Vermont, sitting by designation. 
 1          
 2         FOR APPELLANTS:                           MICHAEL A. BURGER (Tina M. Foster, 
 3                                                   New York, NY, on the brief), Santiago 
 4                                                   Burger Annechino LLP, Pittsford, 
 5                                                   NY. 
 6          
 7         FOR APPELLEE:                             John M. Campolieto, for Brian F. 
 8                                                   Curran, Corporation Counsel of the 
 9                                                   City of Rochester, Rochester, NY. 
10    
11         Appeal from a judgment of the United States District Court for the Western 

12   District of New York (Charles J. Siragusa, Judge).     

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

14   AND DECREED that the judgment of the District Court is AFFIRMED. 

15         Obsession Sports Bar & Grill, Inc. and its owner, Joan C. Ortiz (collectively, 

16   “Obsession”), appeal from a judgment of the District Court (Siragusa, J.) 

17   dismissing their first amended complaint (“FAC”) against the City of Rochester 

18   (the “City”) for failure to state a claim.    We assume the parties’ familiarity with 

19   the facts and record of the prior proceedings, to which we refer only as necessary 

20   to explain our decision to affirm. 

21         Obsession argues that the District Court erred in dismissing its substantive 

22   due process claim.    To state a substantive due process claim, Obsession was 

23   required to show that the City’s enactment of its zoning regulation, Rochester 

24   Municipal Code § 120‐34(O), was “arbitrary, conscience‐shocking, or oppressive 

                                                 2
 1   in the constitutional sense, not merely incorrect or ill‐advised.”    Ferran v. Town 

 2   of Nassau, 471 F.3d 363, 370 (2d Cir. 2006) (quotation marks omitted).    The 

 3   enactment of zoning regulations, even those in contravention of State law, does 

 4   not violate substantive due process unless the defendant engages in conduct “so 

 5   outrageously arbitrary as to constitute a gross abuse of governmental 

 6   authority[.]”    Natale v. Town of Ridgefield, 170 F.3d 258, 263 (2d Cir. 1999); see 

 7   also Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 785 (2d Cir. 2007) 

 8   (government conduct “tainted with racial animus or fundamental procedural 

 9   irregularity” violates substantive due process (quotation marks omitted)).    The 

10   FAC does not allege that the enactment of section 120‐34(O) was motivated by 

11   animus or accomplished through procedural irregularity.    Nor does it otherwise 

12   plausibly allege that the City acted in a manner that is arbitrary, 

13   conscience‐shocking, or oppressive.    That section 120‐34(O) was ultimately 

14   invalidated by the New York State courts is insufficient, standing alone, to state a 

15   substantive due process claim.    See Ferran, 471 F.3d at 370; Natale, 170 F.3d at 

16   263. 

17           Obsession next argues that the District Court erred in dismissing its 

18   procedural due process claim.    We conclude that the procedural due process 



                                                3
 1   claim was properly dismissed for substantially the reasons stated by the District 

 2   Court in that part of its opinion addressing the claim on the merits.    See 

 3   Obsession Sports Bar & Grill, Inc. v. City of Rochester, 235 F. Supp. 3d 461, 466–67 

 4   (W.D.N.Y. 2017).    Obsession was not entitled to a pre‐deprivation hearing when 

 5   the City enacted and enforced section 120‐34(O), a “generally applicable zoning” 

 6   regulation.    See Edelhertz v. City of Middletown, 714 F.3d 749, 750 (2d Cir. 2013). 

 7         We have considered Obsession’s remaining arguments and conclude that 

 8   they are without merit.    For the foregoing reasons, the judgment of the District 

 9   Court is AFFIRMED. 

10                                          FOR THE COURT: 
11                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               4